

115 HR 2662 IH: Restoring Accountability in the Indian Health Service Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2662IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mrs. Noem (for herself, Mr. Bishop of Utah, Mr. Mullin, Mrs. McMorris Rodgers, and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to improve the recruitment and retention of
			 employees in the Indian Health Service, restore accountability in the
			 Indian Health Service, improve health services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Accountability in the Indian Health Service Act of 2017. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Indian Health Service improvements
				Sec. 101. Incentives for recruitment and retention.
				Sec. 102. Medical credentialing system.
				Sec. 103. Liability protections for health professional volunteers at Indian Health Service.
				Sec. 104. Clarification regarding eligibility for Indian Health Service loan repayment program.
				Sec. 105. Improvements in hiring practices.
				Sec. 106. Removal or demotion of Indian Health Service employees based on performance or
			 misconduct.
				Sec. 107. Standards to improve timeliness of care.
				Sec. 108. Tribal culture and history.
				Sec. 109. Staffing demonstration project.
				Sec. 110. Rule establishing tribal consultation policy.
				Title II—Employee protections
				Sec. 201. Right of Federal employees to petition Congress.
				Sec. 202. Fiscal accountability.
				Title III—Reports
				Sec. 301. Definitions.
				Sec. 302. Reports by the Secretary of Health and Human Services.
				Sec. 303. Reports by the Comptroller General.
				Sec. 304. Inspector General reports.
				Sec. 305. Transparency in CMS surveys.
				Title IV—Technical amendments
				Sec. 401. Technical amendments.
			
		IIndian Health Service improvements
 101.Incentives for recruitment and retentionTitle I of the Indian Health Care Improvement Act (25 U.S.C. 1611 et seq.) is amended by adding at the end the following:
				
					125.Incentives for recruitment and retention
 (a)Parity in payThe Secretary shall establish a pay system for physicians, dentists, nurses, and other health care professionals employed by the Service that provides pay that, to the maximum extent practicable, is comparable to the pay provided to physicians, dentists, nurses, and other health care professionals, respectively, under subchapters III and IV of chapter 74 of title 38, United States Code.
 (b)Relocation costsThe Secretary may provide to an employee of the Service reimbursement for any relocation costs the employee incurs if—
 (1)the employee relocates to a Service area experiencing a high level of need for employees, as determined by the Secretary; and
 (2)the employee is filling a position that would otherwise be difficult to fill, as determined by the Secretary, in the absence of an incentive.
							(c)Housing vouchers
 (1)In generalSubject to paragraph (2), not later than 1 year after the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017, the Secretary may establish a program to provide tenant-based rental assistance to an employee of the Service who—
 (A)agrees to serve for not less than 1 year at a Service unit designated by the Administrator of the Health Resources and Services Administration as a health professional shortage area, as defined in section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)); and
 (B)is a critical employee, as determined by the Secretary. (2)SunsetAny program established by the Secretary under paragraph (1) shall terminate on the date that is 3 years after the date on which any such program is established.
							(d)Administration
 (1)OPM guidelinesThe Secretary shall carry out this section in accordance with any guidelines of the Office of Personnel Management relating to the recruitment and retention of employees, including section 575.109 of title 5, Code of Federal Regulations (as in effect on the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017).
 (2)Service agreementsThe Secretary may only provide reimbursement for any relocation costs under subsection (b) or any other benefit under subsection (c) to—
 (A)a full-time employee who agrees to serve for not less than 1 year in the Service, beginning on the date of the agreement; or
 (B)a part-time employee who agrees to serve for not less than 2 years in the service beginning on the date of the agreement..
 102.Medical credentialing systemTitle I of the Indian Health Care Improvement Act (25 U.S.C. 1611 et seq.), as amended by section 101, is further amended by adding at the end the following:
				
					126.Medical credentialing system
 (a)In generalBy not later than 1 year after the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017, the Secretary, acting through the Service and in accordance with the requirements described in subsection (b), shall develop and implement a Service-wide centralized credentialing system (referred to in this section as the credentialing system) to credential licensed health professionals who seek to provide health care services at any Service unit.
 (b)RequirementsIn developing the credentialing system under subsection (a), the Secretary shall ensure the following:
 (1)Credentialing procedures shall be uniform throughout the Service. (2)With respect to each licensed health professional who successfully completes the credentialing procedures of the credentialing system, the Secretary shall authorize each such professional to provide health care services at any Service unit.
 (c)ConsultationIn developing the credentialing system under subsection (a), the Secretary shall consult with Indian tribes and may also consult with any public or private association of medical providers, any government agency, or other relevant expert, as determined by the Secretary.
 (d)ApplicationA licensed health care professional may not provide health care services at any Service unit, unless such professional successfully completes the credentialing procedures of the credentialing system developed under subsection (a).
 (e)RegulationsThe Secretary may prescribe such regulations as may be necessary to carry out the provisions of this section.
 (f)Rule of constructionThis section may not be construed to inhibit the authority of an Indian tribe to enter into or maintain a compact or contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.)..
 103.Liability protections for health professional volunteers at Indian Health ServiceSection 224 of the Public Health Service Act (42 U.S.C. 233) is amended by adding at the end the following:
				
					(r)Certain Indian Health Service volunteers deemed Public Health Service employees
 (1)In generalFor purposes of this section, a health professional volunteer at a Service unit shall, in providing a health service to an individual, be deemed to be an employee of the Public Health Service for a calendar year that begins during a fiscal year for which a transfer was made under paragraph (4)(C). The preceding sentence is subject to the provisions of this subsection.
 (2)ConditionsIn providing a health service to an individual, a health care practitioner shall, for purposes of this subsection, be considered to be a health professional volunteer at a Service unit if all of the following conditions are met:
 (A)The service is provided to the individual at the facilities of a Service unit, or through offsite programs or events carried out by the Service unit.
 (B)The Service unit is sponsoring the health care practitioner pursuant to paragraph (3)(C). (C)The health care practitioner does not receive any compensation for the service from the individual, the Service unit, or any third-party payer (including reimbursement under any insurance policy or health plan, or under any Federal or State health benefits program), except that the health care practitioner may receive repayment from the Service unit for reasonable expenses incurred by the health care practitioner in the provision of the service to the individual.
 (D)Before the service is provided, the health care practitioner or the Service unit posts a clear and conspicuous notice at the site where the service is provided of the extent to which the legal liability of the health care practitioner is limited under this subsection.
 (E)At the time the service is provided, the health care practitioner is licensed or certified in accordance with applicable law regarding the provision of the service.
 (3)ApplicabilitySubsection (g) (other than paragraphs (3) and (5)) and subsections (h), (i), and (l) apply to a health care practitioner at a Service unit for purposes of this subsection to the same extent and in the same manner as such subsections apply to an officer, governing board member, employee, or contractor of an entity described in subsection (g)(4), subject to paragraph (4) and subject to the following subparagraphs:
 (A)Each reference to an entity in subsections (g), (h), (i), and (l) shall be considered to be a reference to a Service unit.
 (B)The first sentence of paragraph (1) applies in lieu of the first sentence of subsection (g)(1)(A). (C)With respect to a Service unit, a health care practitioner is not a health professional volunteer at the Service unit unless the Service unit sponsors the health care practitioner. For purposes of this subsection, the Service unit shall be considered to be sponsoring the health care practitioner if—
 (i)with respect to the health care practitioner, the Service unit submits to the Secretary an application meeting the requirements of subsection (g)(1)(D); and
 (ii)the Secretary, pursuant to subsection (g)(1)(E), determines that the health care practitioner is deemed to be an employee of the Public Health Service.
 (D)In the case of a health care practitioner who is determined by the Secretary pursuant to this subsection and subsection (g)(1)(E) to be a health professional volunteer, this subsection applies to the health care practitioner (with respect to services performed on behalf of the Service unit sponsoring the health care practitioner pursuant to subparagraph (C)) for any cause of action arising from an act or omission of the health care practitioner occurring on or after the date on which the Secretary makes that determination.
 (E)Subsection (g)(1)(F) applies to a health care practitioner for purposes of this subsection only to the extent that, in providing health services to an individual, each of the conditions described in paragraph (2) is met.
							(4)Funding
 (A)In generalAmounts in the fund established under subsection (k)(2) shall be available for transfer under subparagraph (C) for purposes of carrying out this subsection.
							(B)Annual estimates
 (i)In generalNot later than May 1 of each fiscal year, the Attorney General, in consultation with the Secretary, shall submit to Congress a report providing an estimate of the amount of claims (together with related fees and expenses of witnesses) that, by reason of the acts or omissions of health professional volunteers, will be paid pursuant to this section during the calendar year that begins in the following fiscal year.
 (ii)ApplicabilitySubsection (k)(1)(B) applies to the estimate under clause (i) relating to health professional volunteers to the same extent and in the same manner as that subsection applies to the estimate under that subsection relating to officers, governing board members, employees, and contractors of entities described in subsection (g)(4).
 (C)TransfersNot later than December 31 of each fiscal year, the Secretary shall transfer from the fund under subsection (k)(2) to the appropriate accounts in the Treasury an amount equal to the estimate made under subparagraph (B) for the calendar year beginning in that fiscal year, subject to the extent of amounts in the fund.
 (5)Definition of service unitIn this subsection, the term Service unit has the meaning given the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (6)Rule of constructionNothing in this subsection shall be construed to inhibit the authority of an Indian tribe to enter into or maintain a compact or contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).
						(7)Effective dates
 (A)In generalExcept as provided in subparagraph (B), this subsection shall take effect on October 1, 2019. (B)Regulations, applications, and reportsEffective on the date of the enactment of the Restoring Accountability in the Indian Health Service Act of 2017, the Secretary may—
 (i)prescribe regulations for carrying out this subsection; and (ii)accept and consider applications submitted under paragraph (3)(C)(i)..
 104.Clarification regarding eligibility for Indian Health Service loan repayment programSection 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a) is amended— (1)by amending subparagraph (B) of subsection (b)(1) to read as follows:
					
 (B)have— (i) (I)a degree in a health profession; and
 (II)a license to practice a health profession in a State; or (ii) (I)a degree in business administration with an emphasis in health care management (as defined by the Secretary), health administration, hospital administration, or public health; and
 (II)a license or certification to practice in the field of business administration, health administration, hospital administration, or public health in a State, if the Secretary determines such license or certification necessary for the Indian health program to which the individual will be assigned;;
 (2)by amending clause (iii) of subsection (f)(1)(B) to read as follows:  (iii)to serve for a time period (referred to in this section as the period of obligated service) equal to—
 (I)2 years or such longer period as the individual may agree to serve in the full-time practice of such individual’s profession in an Indian health program to which the individual may be assigned by the Secretary; or
 (II)4 years or such longer period as the individual may agree to serve in the half-time practice of such individual’s profession in an Indian health program to which the individual may be assigned by the Secretary;; and
 (3)in subsection (g)(2)— (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)in subparagraph (A)— (i)by striking the first sentence of the matter preceding clause (i) and inserting the following: In the case of an individual who contracts to serve a period of obligated service under subsection (f)(1)(B)(iii)(I), for each year of such obligated service, the Secretary may pay up to $35,000 (or an amount equal to the amount specified in section 338B(g)(2)(A) of the Public Health Service Act (42 U.S.C. 254l–1(g)(2)(A))) on behalf of the individual for loans described in paragraph (1). In the case of an individual who contracts to serve a period of obligated service under subsection (f)(1)(B)(iii)(II), for each year of such obligated service, the Secretary may pay up to $17,500 on behalf of the individual for loans described in paragraph (1); and
 (ii)by striking In making a determination and inserting the following:  (B)In making a determination under this paragraph.
						105.Improvements in hiring practices
 (a)In generalTitle VI of the Indian Health Care Improvement Act (25 U.S.C. 1661 et seq.) is amended by adding at the end the following:
					
						605.Improvements in hiring practices
 (a)Direct hire authorityThe Secretary may appoint, without regard to subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of such title), a candidate directly to a position within the Service for which the candidate meets the job description of the Office of Personnel Management.
 (b)Tribal notificationBefore appointing, hiring, promoting, transferring, or reassigning a candidate to a Senior Executive Service position or the position of a manager at an Area office or Service unit, the Secretary shall provide notice to each Indian tribe located within the defined geographic area of such Area office or Service unit, as the case may be, of the content of an inclusion in an employment record under section 606(j)..
 (b)In generalSubsection (c) of section 2 of the Act of December 15, 1979 (25 U.S.C. 5117) is amended by adding the following:
					
 (3)IHS waiversThe Secretary of Health and Human Services shall seek from each Indian tribe concerned, a waiver of Indian preference laws for a personnel action that is with respect to—
 (A)an Indian Health Service unit in which 20 percent or more of the positions in the Service unit are not filled by a full-time employee of the Indian Health Service for a period of 6 months or longer; or
 (B)a former employee of the Indian Health Service or a formal tribal employee who was removed from such former employment within, or demoted for performance or misconduct that occurred during, the 5-year period the date of such personnel action..
 106.Removal or demotion of Indian Health Service employees based on performance or misconductTitle VI of the Indian Health Care Improvement Act (25 U.S.C. 1661 et seq.), as amended by section 105, is further amended by adding at the end the following:
				
					606.Removal or demotion of Service employees based on performance or misconduct
 (a)DefinitionsIn this section and section 607: (1)EmployeeThe term employee has the meaning given the term in section 2105 of title 5, United States Code.
							(2)Manager
 (A)In generalThe term manager has the meaning given the term management official in section 7103(a) of title 5, United States Code. (B)InclusionsThe term manager includes, as employed at any facility of the Service—
 (i)a chief executive officer; (ii)a chief medical officer; and
 (iii)a department director. (3)MisconductThe term misconduct means neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function.
 (4)Personnel actionThe term personnel action means a removal, transfer, or reduction in grade under subsection (b)(2). (5)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Service.
 (6)Senior executiveThe term senior executive means a career appointee (as that term is defined in section 3132(a) of title 5, United States Code).
 (7)Senior Executive Service positionThe term Senior Executive Service position has the meaning given the term in section 3132(a) of title 5, United States Code. (8)SupervisorThe term supervisor has the meaning given the term in section 7103(a) of title 5, United States Code.
							(b)Removal based on performance or misconduct
 (1)In generalSubject to paragraph (4), the Secretary may remove an employee of the Service from the position the employee occupies if the Secretary determines the performance or misconduct of the employee warrants removal.
 (2)ActionIf the Secretary removes an employee under paragraph (1), the Secretary may— (A)remove the employee from the civil service (as defined in section 2101 of title 5, United States Code);
 (B)in the case of an individual described in paragraph (3), transfer the individual from the Senior Executive Service position to a General Schedule position at any grade of the General Schedule for which the individual is qualified and that the Secretary determines is appropriate; or
 (C)in the case of a manager or supervisor, reduce the grade of the manager or supervisor to any other grade for which the individual is qualified and that the Secretary determines is appropriate.
 (3)Individual describedAn individual referred to in paragraph (2)(B) is a senior executive that— (A)previously occupied a permanent position within the competitive service (as that term is defined in section 2102 of title 5, United States Code); or
 (B)previously occupied a permanent position within the excepted service (as that term is defined in section 2103 of title 5, United States Code).
 (4)Due processBefore an employee may be subject to a personnel action, the Secretary shall provide to the employee—
 (A)not less than 10 days before the personnel action, written notice of the proposed personnel action; and
 (B)an opportunity and reasonable time to answer orally or in writing. (c)Pay of certain individuals (1)In generalNotwithstanding any other provision of law, including the requirements of section 3594 of title 5, United States Code, any individual transferred to a General Schedule position under subsection (b)(2)(B) or subject to a reduction in grade under subsection (b)(2)(C) shall, beginning on the date of the transfer, receive the annual rate of pay applicable to the position.
							(2)Requirements
 (A)In generalAn individual transferred to a General Schedule position under subsection (b)(2)(B) or subject to a reduction in grade under subsection (b)(2)(C)—
 (i)may not be placed on administrative leave or any other category of paid leave during the period during which an appeal (if any) under subsection (e)(2)(A) is ongoing; and
 (ii)may only receive pay if the individual— (I)reports for duty; and
 (II)performs a primary duty or an alternative primary duty, as each term is described in section 551.104 of title 5, Code of Federal Regulations (or a successor regulation).
 (B)Failure to reportIf an individual transferred to a General Schedule position under subsection (b)(2)(B) or subject to a reduction in grade under subsection (b)(2)(C) does not report for duty, pursuant to subsection (f)(3)(B), the individual shall not receive any increase in rate of pay or other benefit.
 (d)Notice to CongressNot later than 30 days after the date on which the Secretary takes a personnel action, the Secretary shall submit, in writing, a notice of the personnel action and the reason for the personnel action to—
 (1)the Committee on Indian Affairs of the Senate; (2)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (3)the Committee on Natural Resources of the House of Representatives; (4)the Committee on Energy and Commerce of the House of Representatives; and
 (5)the Inspector General of the Department. (e)Procedure (1)InapplicabilityThe procedures under chapters 43 and 75 of title 5, United States Code, shall not apply to a personnel action.
							(2)Appeal
 (A)In generalSubject to subparagraph (B) and subsection (f), an employee subject to a personnel action may appeal the personnel action to the Merit Systems Protection Board under section 7701 of title 5, United States Code.
 (B)LimitationAn appeal under subparagraph (A) may only be made if the appeal is made not later than 7 days after the date of the personnel action.
								(f)Expedited review by administrative law judge
							(1)In general
 (A)ReferralOn receipt of an appeal under subsection (e)(2)(A), the Merit Systems Protection Board shall refer the appeal to an administrative law judge pursuant to section 7701(b)(1) of title 5, United States Code.
 (B)ExpeditionThe administrative law judge to whom an appeal is referred under subparagraph (A) shall— (i)expedite the appeal under section 7701(b)(1) of title 5, United States Code; and
 (ii)issue a decision in each case not later than 21 days after the date of the appeal. (2)FinalityNotwithstanding any other provision of law, including section 7703 of title 5, United States Code, the decision of an administrative law judge under paragraph (1) shall be final and shall not be subject to any further administrative appeal.
							(3)Failure to issue decision
 (A)In generalIn any case in which an administrative law judge fails to issue a decision in accordance with the 21-day requirement described in paragraph (1)(B)(ii), the personnel action shall be treated as final.
 (B)TransparencyIn any case in which a personnel action is treated as final under subparagraph (A), the Merit Systems Protection Board shall, not later than 14 days after the date on which the personnel action becomes final, submit a letter explaining the reasons why a decision was not issued in accordance with the 21-day requirement described in paragraph (1)(B)(ii) to—
 (i)the Committee on Indian Affairs of the Senate; (ii)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (iii)the Committee on Natural Resources of the House of Representatives; and (iv)the Committee on Energy and Commerce of the House of Representatives.
 (4)RestrictionThe Merit Systems Protection Board or an administrative law judge may not stay any personnel action.
 (5)Cessation of pay increases and benefitsDuring the period beginning on the date on which an employee appeals a removal from the civil service under subsection (e)(2)(A) and ending on the date on which the removal becomes final, the employee may not receive any—
 (A)increase in rate of pay; or (B)award, bonus, incentive, allowance, differential, student loan repayment, special payment, or other benefit.
 (6)AssistanceTo the maximum extent practicable, the Secretary shall provide such information and assistance as may be necessary to ensure an appeal under this subsection is expedited to—
 (A)the Merit Systems Protection Board; and (B)any administrative law judge to whom an appeal under this section is referred.
 (g)Employment record transparencyThe Secretary shall ensure that the employment records for any employee subject to a personnel action, regardless of whether that personnel action is final, include—
 (1)a notation that the employee was subject to a personnel action; and (2)a description of the disposition or status of the personnel action or any appeal of the personnel action under this section.
							(h)Relation to title 5, United States Code
 (1)Additional authorityThe personnel action authorities provided to the Secretary under this section are in addition to the authorities provided under chapters 43 and 75 of title 5, United States Code.
 (2)Removal of senior executivesSection 3592(b)(1) of title 5, United States Code, shall not apply to a personnel action..  107.Standards to improve timeliness of careTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) is amended by adding at the end the following:
				
					412.Standards to improve timeliness of care
 (a)In generalNot later than 180 days after the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017, the Secretary, acting through the Service, shall— (1)establish, by regulation, standards to measure the timeliness of the provision of health care services in Service facilities; and
 (2)provide such standards to each Service unit. (b)Data collectionThe Secretary, acting through the Service, shall develop a process for each Service unit to submit to the Secretary data with respect to the standards established under subsection (a)(1)..
 108.Tribal culture and historySection 113 of the Indian Health Care Improvement Act (25 U.S.C. 1616f ) is amended— (1)in subsection (a)—
 (A)by striking a program and inserting an annual mandatory training program; and (B)by striking appropriate employees of the Service and inserting employees of the Service, locum tenens medical providers, and other contracted employees who work at Service hospitals or other Service units and whose employment requires regular direct patient access; and
 (2)by adding at the end the following:  (c)Notwithstanding any other provision of law, beginning with the year of the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017, each employee or provider described in subsection (a) who enters into a contract with the Service on or after the date of such implementation shall, as a condition of employment, annually participate in and complete such training program. For purposes of the preceding sentence, participation in such training program may not be considered complete for the year involved until the individual satisfies each requirement, including testing, if applicable, of the training program for such year, as specified by the Secretary..
 109.Staffing demonstration projectTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the following:
				
					833.Staffing demonstration project
 (a)In generalThe Secretary, acting through the Service, shall establish a demonstration project that authorizes the Service to provide federally managed Service units with additional staffing resources with the goal that the resources become self-sustaining.
 (b)SelectionIn selecting Service units for participation, the Secretary shall consider whether a Service unit services an Indian tribe that—
 (1)has utilized or contributed substantial tribal funds to construct a health facility used by the Service or identified in the master plan for the Service unit;
 (2)is located in a State or States with Medicaid reimbursements plans or policies that will increase the likelihood that the staffing resources provided will be self-sustaining; and
 (3)is operating a health facility described in paragraph (1) under historical staffing ratios that have not been equalized or updated by the Service or any other Service program to reflect current staffing needs.
 (c)DurationStaffing resources provided to a Service unit under this section shall be for a duration that the Secretary, in consultation with the applicable Indian tribe, determines appropriate, except that each staffing position provided shall be for a period of not less than 3 fiscal years.
 (d)ReportNot later than 5 years after the Secretary ends the demonstration project under this section, the Secretary shall prepare and submit a report to the Committee on Indian Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives, regarding the project, including—
 (1)whether the staffing resources resulted in additional revenue for the Service unit sufficient to maintain the staff on a permanent basis;
 (2)the levels to which the staffing resources reduced the unmet staffing need for the Service unit; and
 (3)whether the demonstration project could be deployed to reduce unmet staffing needs throughout the Service..
 110.Rule establishing tribal consultation policyTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.), as amended by section 109, is further amended by adding at the end the following:
				
					834.Rule establishing tribal consultation policy
 (a)In generalNot later than 1 year after the date of enactment of the Restoring Accountability in the Indian Health Service Act of 2017, the Secretary shall establish, through the negotiated rulemaking process described in subsection (b), a rule establishing a tribal consultation policy for the Service.
 (b)Negotiated rulemakingBefore publishing a proposed rule described in subsection (a), the Secretary shall follow the provisions of subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990).
 (c)Contents of tribal consultation policyThe policy established under the rule described in subsection (a) shall— (1)update, and replace, the tribal consultation policy established under Circular No. 2006–01 of the Service, or any successor policy; and
 (2)include the following: (A)A process for determining when the Service will notify Indian tribes, and a description of how the Indian tribes should be notified.
 (B)A determination of what actions or agency decisions by the Service will trigger a requirement for meaningful consultation with Indian tribes.
 (C)A determination of what actions constitute meaningful consultation with Indian tribes.. IIEmployee protections 201.Right of Federal employees to petition Congress (a)Adverse action for violation of right To petition CongressSection 7211 of title 5, United States Code, is amended—
 (1)by striking The right of and inserting (a) In general.—The right of; and (2)by adding at the end the following new subsection:
						
 (b)Adverse actionAn employee who interferes with or denies a right protected under subsection (a) shall be subject to any adverse action described in paragraphs (1) through (5) of section 7512, in accordance with the procedure described in section 7513 and any other applicable procedure..
					(b)Electronic notification of right of employees of Indian Health Service
 (1)In generalThe Secretary of Health and Human Services (referred to in this subsection as the Secretary), acting through the Director of the Indian Health Service, shall, in accordance with paragraphs (2) through (6), provide to each employee of the Indian Health Service, and electronically post, a memorandum providing notice of the right to petition Congress under section 7211 of title 5, United States Code.
 (2)ContentsThe memorandum described in paragraph (1) shall include the following statement: It is a violation of section 7211 of title 5, United States Code, for any Federal agency or employee to require a Federal employee to seek approval, guidance, or any other form of input prior to contacting Congress with information, even if that information is in relation to the job responsibilities of the employee. A Federal employee found to have interfered with or denied the right of another Federal employee under such section shall be subject to an adverse action described in paragraphs (1) through (5) of section 7512 of title 5, United States Code, including a suspension for more than 14 days without pay..
 (3)SubmissionNot later than 30 days after the date of enactment of this Act, the Secretary shall submit the memorandum described in paragraph (1) to the Inspector General of the Department of Health and Human Services (referred to in this subsection as the Inspector General) for approval.
 (4)Approval or disapprovalNot later than 30 days after the submission of the memorandum under paragraph (3), or a revised memorandum under paragraph (6), the Inspector General shall approve or disapprove the memorandum or revised memorandum, as the case may be.
 (5)NoticeIn the case of an approval under paragraph (4), not later than 30 days after such approval, the Secretary shall—
 (A)provide to each employee of the Indian Health Service an electronic copy of the approved memorandum; and
 (B)post such memorandum in a clear and conspicuous place on the website of the Indian Health Service for a period not less than 120 days.
 (6)Revised memorandumIn the case of a disapproval under paragraph (4), not later than 15 days after such disapproval, the Secretary shall submit a revised memorandum to the Inspector General for approval under paragraph (4).
 202.Fiscal accountabilityTitle VI of the Indian Health Care Improvement Act (25 U.S.C. 1661 et seq.), as amended by sections 105 and 106 is further amended by adding at the end the following:
				
					607.Fiscal accountability
						(a)Management of funds
 (1)In generalIf the Secretary fails to submit the professional housing plan under section 301(a) of the Restoring Accountability in the Indian Health Service Act of 2017 or the staffing plan under section 301(b) of that Act, the Secretary may not receive, obligate, transfer, or expend any amounts for a salary increase or bonus of an individual described in paragraph (2) until the professional housing plan or staffing plan, as the case may be, is submitted.
 (2)Individual describedAn individual described in this paragraph is an individual employed in a position in the Service that is a position—
 (A)described under sections 5312 through 5316 of title 5, United States Code; (B)placed in level IV or V of the Executive Schedule under section 5317 of title 5, United States Code;
 (C)as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or
 (D)under section 213.3301 or 213.3302 of title 5, Code of Federal Regulations. (b)Prioritization of patient care (1)In generalThe Secretary shall use amounts available to the Indian Health Service that are not obligated or expended, including base budget funding and third party collections, during the fiscal year for which the amounts are made available, and that remain available, only to support patient care by using such funds for the costs of—
 (A)essential medical equipment; (B)purchased or referred care; or
 (C)staffing. (2)Special ruleIn using amounts under paragraph (1), the Secretary shall ensure that, in any case where the amounts were originally made available for a particular Service unit, such amounts are used to benefit Indians served by that Service unit.
 (3)RestrictionsThe Secretary may not use amounts described in paragraph (1)— (A)to remodel or interior decorate any Area office; or
 (B)to increase the rate of pay of any employee of an Area office. (c)Spending reportsNot later than 90 days after the end of each quarter of a fiscal year, the Secretary shall submit a report describing the authorizations, expenditures, outlays, transfers, reprogramming, and obligations of each level of the Service, including the headquarters, each Area office, each Service unit, and each health clinic or facility, to—
 (1)each Indian tribe; (2)in the Senate—
 (A)the Committee on Indian Affairs; (B)the Committee on Health, Education, Labor, and Pensions;
 (C)the Committee on Appropriations; and (D)the Committee on the Budget; and
 (3)in the House of Representatives— (A)the Committee on Natural Resources;
 (B)the Committee on Energy and Commerce; (C)the Committee on Appropriations; and
 (D)the Committee on the Budget. (d)Status reports (1)In generalSubject to paragraph (2), not later than 180 days after the end of each fiscal year, the Secretary shall provide to each entity described in paragraphs (1) through (3) of subsection (c) a report describing the safety, billing, certification, credential, and compliance statuses of each facility managed, operated, or otherwise supported by the Service.
 (2)UpdatesWith respect to any change of a status described in paragraph (1), the Secretary shall immediately provide to each entity described in paragraphs (1) through (3) of subsection (c) an update describing such change.
 (e)Rule of constructionThis section may not be construed to inhibit the authority of an Indian tribe to enter into or maintain a compact or contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.)..
			IIIReports
 301.DefinitionsIn this title: (1)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (2)ServiceThe term Service means the Indian Health Service. (3)Service unitThe term Service unit has the meaning given the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
				302.Reports by the Secretary of Health and Human Services
 (a)IHS Professional housing planNot later than 90 days after the date of enactment of this Act, the Secretary shall develop, make publicly available, and submit to Congress and the Comptroller General of the United States a written plan to address the professional housing needs of employees of the Service that comports with the practices and recommendations of the Government Accountability Office relating to professional housing.
 (b)Plan relating to IHS staffing needsNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop, make publicly available, and submit to Congress and the Comptroller General of the United States a written plan to address staffing needs in the Service that comports with the practices of the Government Accountability Office relating to workforce planning.
 (c)Indian Health Care Improvement Act reportNot later than 1 year after the date of enactment of this Act, and each year thereafter for a period of 5 years, the Secretary shall develop, make publicly available, and submit to Congress a report on the data submitted under section 412(b) of the Indian Health Care Improvement Act, as amended by section 107.
				303.Reports by the Comptroller General
				(a)IHS Housing needs report
 (1)In generalNot later than 1 year after the date on which the Comptroller General of the United States receives the professional housing plan under section 302(a), the Comptroller General shall develop and submit to Congress a report on the professional housing needs of employees of the Service.
 (2)ContentsThe report required under paragraph (1) shall include the following: (A)An evaluation of any existing, as of the date of the report, assessments and projections for the professional housing needs of employees of the Service, including discussion and conclusion as to whether existing assessments and projections accurately reflect the professional housing needs of employees of the Service.
 (B)An assessment of the professional housing needs of employees of the Service for each Service area (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).
 (C)An assessment of the professional housing plan developed by the Secretary under section 302(a). (b)IHS staffing needs report (1)In generalNot later than 1 year after the date on which the Comptroller General receives the report under section 302(b) of this Act, the Comptroller General shall prepare and submit to Congress a report on the staffing needs of the Service.
 (2)ContentsThe report required under paragraph (1) shall include the following: (A)A description of the number and type of full-time positions needed at each facility of the Service and the amount of funds necessary to maintain such positions.
 (B)An assessment of the use of independent contractors, including the number of independent contractors hired to fill vacant full-time positions and amounts spent on independent contractors who provide health care services.
 (C)An assessment of the staffing plan developed by the Secretary under section 302(b). (c)Whistleblower protections report (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall develop and submit to Congress a report on the efficacy of existing protections for whistleblowers in the Service.
 (2)ContentsThe report required under paragraph (1) shall include the following: (A)A discussion and conclusion as to whether the Service has taken proper steps to prevent retaliation against whistleblowers.
 (B)If applicable, any recommendations for changes to the policy of the Service with respect to whistleblowers.
 (C)A discussion and conclusion as to whether the official email accounts of employees of the Service are appropriately monitored.
						304.Inspector General reports
				(a)Patient care reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Inspector General of the Department of Health and Human Services shall develop and submit to Congress and the Service a report on patient harm events occurring in Service units and deferrals and denials of care of patients of the Service.
 (2)ContentsThe report required under paragraph (1) shall include the following: (A)An evaluation of the number and kind of events that contribute to patient deaths in a Service unit and recommendations regarding reducing the number of patient deaths.
 (B)An evaluation of the Service’s tracking and reporting of, and response to, patient harm events and recommendations regarding how to improve such tracking, reporting, and response.
 (C)The effects of deferrals and denials of care on patients of the Service, including patient outcomes, and recommendations regarding how to reduce deferrals and denials of care.
 (b)Reporting systems auditNot later than 2 years after the date of enactment of this Act, the Inspector General shall— (1)conduct an audit of reporting systems of the Service, as of the date of enactment of this Act; and
 (2)provide to the Service recommendations and technical assistance regarding implementation of improved reporting systems, procedures, standards, and protocols.
 305.Transparency in CMS surveysSection 1880 of the Social Security Act (42 U.S.C. 1395qq) is amended by adding at the end the following:
				
					(g)
 (1)Not less frequently than once every 2 years, the Administrator of the Centers for Medicare & Medicaid Services shall conduct surveys to assess the compliance of each hospital or skilled nursing facility of the Indian Health Service with—
 (A)section 1867; and (B)conditions of participation in the program under this title.
 (2)Each survey completed under this subsection shall be posted on the Internet website of the Centers for Medicare & Medicaid Services. Such posting shall comply with the Federal regulations concerning the privacy of individually identifiable health information promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996..
			IVTechnical amendments
 401.Technical amendmentsThe Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.) is amended— (1)by striking contract health service each place such term appears (regardless of casing and typeface and including in the headings) and inserting purchased/referred care (with appropriate casing and typeface); and
 (2)by striking contract health services each place such term appears (regardless of casing and typeface and including in the headings) and inserting purchased/referred care (with appropriate casing and typeface).
				